Exhibit 10.56

 

MATSON, INC.

2016 INCENTIVE COMPENSATION PLAN

AS ADOPTED BY THE BOARD ON FEBRUARY 25, 2016, APPROVED

BY THE STOCKHOLDERS ON APRIL 28, 2016, AND AMENDED BY

THE BOARD ON OCTOBER 25, 2017

ARTICLE ONE

GENERAL PROVISIONS

I.         PURPOSE OF THE PLAN

This 2016 Incentive Compensation Plan is intended to promote the interests of
Matson, Inc., a Hawaii corporation, by providing eligible persons in the
Corporation’s service with the opportunity to participate in one or more cash or
equity incentive compensation programs designed to motivate, attract and retain
the services of persons who contribute to the success of the Corporation.

Capitalized terms shall have the meanings assigned to such terms in the attached
Appendix.

II.        STRUCTURE OF THE PLAN

A.        The Plan shall be divided into a series of separate incentive
compensation programs:

−          the Discretionary Grant Program under which eligible persons may, at
the discretion of the Plan Administrator, be granted options to purchase shares
of Common Stock or stock appreciation rights tied to the value of such Common
Stock,

−          the Stock Issuance Program under which eligible persons may, at the
discretion of the Plan Administrator, be issued shares of Common Stock pursuant
to restricted stock awards, restricted stock units, performance shares or other
stock-based awards which vest upon the completion of a designated service period
and/or the attainment of pre-established performance milestones, or such shares
of Common Stock may be issued through direct purchase or as a bonus for services
rendered to the Corporation (or any Parent or Subsidiary),

−          the Incentive Bonus Program under which eligible persons may, at the
discretion of the Plan Administrator, be provided with incentive bonus
opportunities through performance unit awards and special cash incentive
programs tied to the attainment of pre-established performance milestones, and

 

 



 

--------------------------------------------------------------------------------

 

 

−          the Automatic Grant Program under which eligible non-employee Board
members will automatically receive equity awards at designated intervals over
their period of continued Board service.

B.         The provisions of Articles One and Six shall apply to all incentive
compensation programs under the Plan and shall govern the interests of all
persons under the Plan.

III.       ADMINISTRATION OF THE PLAN

A.        The Board has designated the Compensation Committee (either acting
directly or through a subcommittee of two or more members of the Compensation
Committee) as possessing the authority to administer the Discretionary Grant,
Stock Issuance and Incentive Bonus Programs.  The Board may at any time adopt
resolutions to reacquire the power to administer any or all of those programs
with respect to some or all eligible persons.  However, all Awards to
non-employee Board members (other than pursuant to the Automatic Grant Program)
shall be made by the Compensation Committee (or subcommittee thereof) which
shall at the time of any such Award be comprised solely of Independent
Directors. In addition, any Awards for members of the Compensation Committee
(other than pursuant to the Automatic Grant Program) must be authorized by a
disinterested majority of the Independent Directors.  The Board has designated
the Corporation’s Chief Executive Officer as possessing the authority to make
cash-based awards (but not awards that may be settled in shares of Common Stock)
under the Incentive Bonus Program to Employees who are not Officers of the
Corportation.  For this purpose, the term “Officers” shall mean all officers of
the Corporation at the level of Grade 40 and above, including all officers
within the meaning of Section 16a-1(f) promulgated under the 1934 Act. The
Compensation Committee may delegate its power, authority and duties as
identified herein to one or more officers or employees of the Corporation, or a
committee of such officers or employees, whose authority is subject to the terms
and limitations set forth by the Compensation Committee; provided, however, that
the Compensation Committee shall not delegate to any such officer or employee
any power or authority required by any law, regulation or listing standard to be
exercised by the Compensation Committee, to the extent permitted by law.

B.         Members of the Compensation Committee shall serve for such period of
time as the Board may determine and may be removed by the Board at any time.

C.         Each Plan Administrator shall, within the scope of its administrative
functions under the Plan, have full power and authority (subject to the
provisions of the Plan) to (i) establish, amend, suspend, waive, cancel or
terminate such rules and regulations as it may deem appropriate for proper
administration of the Discretionary Grant, Stock Issuance and Incentive Bonus
Programs; (ii) make such determinations under, and issue such interpretations
of, the provisions of those programs and any outstanding Awards thereunder as it
may deem necessary or advisable; (iii) amend the Plan or the terms and
conditions of any outstanding Award subject to the provisions of Section V.A of
Article Six; (iv) correct any defect, supply any omission or reconcile any
inconsistency in the Plan or any outstanding Award in the manner and to the
extent it shall deem necessary, desirable or convenient to administer the Plan;
and (v) make any other determination and take any other action that it deems
necessary, desirable or convenient for the administration of the Plan.  All
decisions, determinations and interpretations of the Plan Administrator within
the scope of its administrative functions under the Plan may be made at any





2

--------------------------------------------------------------------------------

 

 

time, and shall be final, conclusive and binding on all parties who have an
interest in the Discretionary Grant, Stock Issuance and Incentive Bonus Programs
under its jurisdiction or any Award thereunder.  A Participant or other holder
of an Award may contest a decision or action by the Compensation Committee or
other person exercising authority under the Plan only on the grounds that such
decision or action was arbitrary or capricious or was unlawful, and any review
of such decision or action shall be limited to determining whether the
Compensation Committee’s or such other person’s decision or action was arbitrary
or capricious or was unlawful.

D.        Service as a Plan Administrator by the members of the Compensation
Committee shall constitute service as Board members, and the members of each
such committee shall accordingly be entitled to full indemnification and
reimbursement as Board members for their service on such committee.  Service as
a Plan Administrator by an officer of the Corporation shall constitute service
as an officer and employee of the Corporation, and any such person shall
accordingly by entitled to full indemnification and reimbursement as an officer
and employee of the Corporation for such service.  No member of the Compensation
Committee or other person providing service as a Plan Administrator shall be
liable for any act or omission made in good faith with respect to the Plan or
any Award thereunder.

E.         Administration of the Automatic Grant Program shall be self-executing
in accordance with the terms of that program, and no Plan Administrator shall
exercise any discretionary functions with respect to any Awards made under that
program, except that the Compensation Committee (or subcommittee thereof) shall
have the express authority to establish from time to time the applicable dollar
amount to be used to determine the specific number of shares of Common
Stock  for which the Initial Grants and Annual Grants are to be made to the
non-employee Board members in accordance with the dollar value formula set forth
in Article Five.

F.         The decisions of the Plan Administrator under the Plan (including
without limitation, determinations of the person to receive Awards, the form,
amount and time of such Awards, the terms and provisions of such Awards and the
agreements evidencing the same) need not be uniform and may be made by it
selectively among persons who receive, or are eligible to receive, Awards under
the Plan, whether or not such persons are similarly situated.

IV.       ELIGIBILITY

A.        The persons eligible to participate in the Plan are as follows:

1.         Employees,

2.         non-employee members of the Board or the board of directors of any
Parent or Subsidiary, and

3.         Consultants who provide services to the Corporation (or any Parent or
Subsidiary).

B.         The Plan Administrator shall have full authority to determine, (i)
with respect to Awards made under the Discretionary Grant Program, which
eligible persons are to receive such Awards, the time or times when those Awards
are to be made, the number of shares





3

--------------------------------------------------------------------------------

 

 

to be covered by each such Award, the time or times when the Award is to become
exercisable, the vesting schedule (if any) applicable to the Award, the maximum
term for which such Award is to remain outstanding and the status of a granted
option as either an Incentive Option or a Non-Statutory Option; (ii) with
respect to Awards under the Stock Issuance Program, which eligible persons are
to receive such Awards, the time or times when the Awards are to be made, the
number of shares subject to each such Award, the vesting and issuance schedules
applicable to the shares which are the subject of such Award, the cash
consideration (if any) payable for those shares and the form (cash or shares of
Common Stock) in which the Award is to be settled; and (iii) with respect to
Awards under the Incentive Bonus Program, which eligible persons are to receive
such Awards, the time or times when the Awards are to be made, the performance
objectives for each such Award, the amounts payable at designated levels of
attained performance, any applicable service vesting requirements, the payout
schedule for each such Award and the form (cash or shares of Common Stock) in
which the Award is to be settled.

C.         The Plan Administrator shall have the absolute discretion to grant
options or stock appreciation rights in accordance with the Discretionary Grant
Program, to effect stock issuances and other stock-based awards in accordance
with the Stock Issuance Program and to grant incentive bonus awards in
accordance with the Incentive Bonus Program.

D.        The individuals who shall be eligible to participate in the Automatic
Grant Program shall be limited to (i) those individuals who first become
non-employee Board members on or after the Plan Effective Date, whether through
appointment by the Board or election by the Corporation’s stockholders, and (ii)
those individuals who continue to serve as non-employee Board members on or
after the Plan Effective Date.  A non-employee Board member who has previously
been in the employ of the Corporation (or any Parent or Subsidiary) shall not be
eligible to receive a grant under the Automatic Grant Program at the time he or
she first becomes a non-employee Board member, but shall be eligible to receive
periodic grants under the Automatic Grant Program while he or she continues to
serve as a non-employee Board member.

V.        STOCK SUBJECT TO THE PLAN

A.        The stock issuable under the Plan shall be shares of authorized but
unissued or reacquired Common Stock, including shares repurchased by the
Corporation on the open market.  The number of shares of Common Stock reserved
for issuance over the term of the Plan shall be limited to two million five
hundred thousand (2,500,000) shares of Common Stock.

B.         The Plan shall serve as the successor to the Predecessor Plan, and no
further stock option grants or unvested share awards shall be made under the
Predecessor Plan on or after the Plan Effective Date.  However, all option
grants and unvested share awards outstanding under the Predecessor Plan on the
Plan Effective Date shall continue in full force and effect in accordance with
their terms, and no provision of this Plan shall be deemed to affect or
otherwise modify the rights or obligations of the holders of those awards with
respect to their acquisition of shares of Common Stock thereunder.  To the
extent any options outstanding under the Predecessor Plan on the Plan Effective
Date expire or terminate unexercised or any unvested shares outstanding under
the Predecessor Plan on the Plan Effective Date are forfeited, reacquired or
repurchased by the Corporation at the original issue price, the number of shares
of Common Stock subject to those expired or terminated options and the number of
such forfeited, reacquired or repurchased shares





4

--------------------------------------------------------------------------------

 

 

shall be added to the share reserve under this Plan and shall accordingly be
available for issuance hereunder.

C.         The maximum number of shares of Common Stock that may be issued
pursuant to Incentive Options granted under the Plan shall not exceed two
million five hundred thousand (2,500,000) shares of Common Stock.

D.        Each person participating in the Plan shall be subject the following
limitations:

−          for Awards denominated in terms of shares of Common Stock (whether
payable in Common Stock, cash or a combination of both), the maximum number of
shares of Common Stock for which such Awards (including, without limitation,
stock options, stock appreciation rights, restricted stock, restricted stock
units and performance shares) may be made to such person in any calendar year
shall not exceed one million (1,000,000) shares of Common Stock in the
aggregate, and

−          for Awards denominated in terms of cash dollars (whether payable in
cash, Common Stock or a combination of both), the maximum dollar amount for
which such Awards may be made to such person in any calendar year shall not
exceed Five Million Dollars ($5,000,000.00), with such limitation to be measured
at the time the Award is made and not at the time the Award becomes payable.

E.         Each share of Common Stock issued pursuant to an Award shall reduce
the number of shares of Common Stock reserved for issuance under the Plan by one
(1) share. Shares of Common Stock subject to outstanding Awards made under the
Plan shall be available for subsequent issuance under the Plan to the extent
those Awards expire, terminate or are cancelled for any reason prior to the
issuance of the shares of Common Stock subject to those Awards.  Unvested shares
of Common Stock issued under the Plan and subsequently forfeited, reacquired or
repurchased by the Corporation, at a price per share not greater than the
original issue price paid per share (if any), pursuant to the Corporation’s
repurchase or reacquisition rights under the Plan shall be added back to the
number of shares of Common Stock reserved for issuance under the Plan and shall
accordingly be available for subsequent reissuance.  Should the exercise price
of an option under the Plan be paid with shares of Common Stock otherwise
issuable under the option, then the authorized reserve of Common Stock under the
Plan shall be reduced by the gross number of shares of Common Stock for which
that option is exercised, and not by the net number of shares of Common Stock
issued under the exercised stock option.  Upon the exercise of any stock
appreciation right under the Plan, the share reserve shall be reduced by the
gross number of shares of Common Stock as to which such right is exercised, and
not by the net number of shares of Common Stock actually issued by the
Corporation upon such exercise. If shares of Common Stock otherwise issuable
under the Plan are withheld by the Corporation in satisfaction of the
withholding taxes incurred in connection with the issuance, vesting or exercise
of an Award or the issuance of Common Stock thereunder, then the number of
shares of Common Stock available for issuance under the Plan shall be reduced on
the basis of the gross number of shares of Common Stock issued, vested or
exercised under such Award, calculated in each instance prior to any such share
withholding.





5

--------------------------------------------------------------------------------

 

 

F.         Should any change be made to the Common Stock by reason of any stock
split, stock dividend, recapitalization, combination of shares, exchange of
shares, spin-off transaction or other change affecting the outstanding Common
Stock as a class without the Corporation’s receipt of consideration, or should
the value of outstanding shares of Common Stock be reduced as a result of a
spin-off transaction or an extraordinary dividend or distribution, or should
there occur any merger, consolidation or other reorganization or similar
corporate transaction, then equitable adjustments shall be made by the Plan
Administrator to (i) the maximum number and/or class of securities or other
property issuable under the Plan, (ii) the maximum number and/or class of
securities that may be issued pursuant to Incentive Options granted under the
Plan, (iii) the maximum number and/or class of securities for which any one
person may be granted Common Stock-denominated Awards under the Plan per
calendar year, (iv) the number and/or class of securities or other property and
the exercise price per share in effect under each outstanding Award under the
Discretionary Grant Program, (v) the number and/or class of securities or other
property subject to each outstanding Award under the Stock Issuance Program and
the cash consideration (if any) payable per share; (vi) number and/or class of
securities or other property subject to each outstanding Award under the
Automatic Grant Program, (vii) the number and/or class of securities for which
Awards may subsequently be made to new and continuing non-employee Board members
under the Automatic Grant Program, (viii) the number and/or class of securities
or other property subject to each outstanding Award under the Incentive Bonus
Program denominated in shares of Common Stock and (ix) the number and/or class
of securities or other property subject to the Corporation’s outstanding
reacquisition or repurchase rights under the Plan and the reacquisition or
repurchase price payable per share (if any).  The adjustments shall be made in
such manner as the Plan Administrator deems appropriate in order to prevent the
dilution or enlargement of benefits or potential benefits intended to be made
available under the Plan and the outstanding Awards thereunder, and such
adjustments shall be final, binding and conclusive.  Notwithstanding the
foregoing, with respect to Incentive Options, no such adjustment shall be
authorized to the extent that such authority would cause the Plan to violate
Section 422(b)(1) of the Code or any successor provision.  In the event of a
Change in Control, however, the adjustments (if any) shall be made in accordance
with the applicable provisions of the Plan governing Change in Control
transactions.

G.        Nothing contained in this Plan shall be construed to limit or impair
the power of the Corporation (or any Parent or Subsidiary) to adjust,
reclassify, reorganize or otherwise change its capital or business structure or
to merge, consolidate, dissolve, liquidate or sell or transfer all or any part
of its business or assets or purchase any other business or assets, or otherwise
limit the authority of the Board and the officers of the Corporation, any Parent
or any Subsidiary from administering the business as such person shall determine
in its sole discretion.  No Optionee, Participant, beneficiary or other person
shall have any claim against the Corporation as a result of such action.





6

--------------------------------------------------------------------------------

 

 

ARTICLE TWO

DISCRETIONARY GRANT PROGRAM

I.          OPTION TERMS

Each option shall be evidenced by one or more documents in the form approved by
the Plan Administrator; provided, however, that each such document shall comply
with the terms specified below.  Each document evidencing an Incentive Option
shall, in addition, be subject to the provisions of the Plan applicable to such
options.

A.        Exercise Price.

1.         The exercise price per share shall be fixed by the Plan
Administrator; provided, however, that such exercise price shall not be less
than one hundred percent (100%) of the Fair Market Value per share of Common
Stock on the Award Date.

2.         The exercise price shall become immediately due upon exercise of the
option and shall, subject to the provisions of the documents evidencing the
option, be payable in one or more of the forms specified below:

(i)         cash, check or other cash equivalents, made payable to the
Corporation,

(ii)       shares of Common Stock (whether delivered in the form of actual stock
certificates or through attestation of ownership) held by the Optionee for such
minimum period, if any, prescribed by the Plan Administrator valued at Fair
Market Value on the Exercise Date,

(iii)      shares of Common Stock otherwise issuable under the option but
withheld by the Corporation in satisfaction of the exercise price, with such
withheld shares to be valued at Fair Market Value on the Exercise Date,

(iv)       to the extent the option is exercised for vested shares, through a
special sale and remittance procedure pursuant to which the Optionee shall
concurrently provide irrevocable instructions to (a) a brokerage firm
(reasonably satisfactory to the Corporation for purposes of administering such
procedure in compliance with the Corporation’s pre-clearance/pre-notification
policies) to effect the immediate sale of the purchased shares and remit to the
Corporation, out of the sale proceeds available on the settlement date,
sufficient funds to cover the aggregate exercise price payable for the purchased
shares plus all applicable income and employment taxes required to be withheld
by the Corporation by reason of such exercise and (b) the Corporation to deliver
the certificates for the purchased shares directly to such brokerage firm on
such settlement date in order to complete the sale; and

(v)        any other means as the Plan Administrator may determine in accordance
with applicable corporate law.

Except to the extent such sale and remittance procedure is utilized, payment of
the exercise price for the purchased shares must be made on the Exercise Date.





7

--------------------------------------------------------------------------------

 

 

B.         Exercise and Term of Options.

1.         Each option shall be exercisable at such time or times, during such
period and for such number of shares as shall be determined by the Plan
Administrator and set forth in the documents evidencing the option.  However, no
option shall have a term in excess of ten (10) years measured from the Award
Date.

2.         The Plan Administrator shall also have the discretionary authority,
which may be consistent with Code Section 162(m), to structure one or more
Awards under the Discretionary Grant Program so that those Awards shall vest and
become exercisable only after the achievement of pre-established performance
objectives based on one or more Performance Goals and measured over the
performance period specified by the Plan Administrator at the time of the Award.

3.         Notwithstanding the foregoing, the following limitations shall apply
with respect to the vesting schedules established for the Awards made under the
Discretionary Grant Program, subject to the acceleration provisions in Paragraph
C.2 below and Section IV of this Article Two:

(i)         for any such Award which is to vest on the basis of Service, the
minimum vesting period shall be one (1) year, with the rate of vesting over that
period to be determined by the Plan Administrator; and

(ii)       for any such Award which is to vest on the basis of performance
objectives, the performance period shall have a duration of at least one year.

(iii)      The requirements set forth in Section I.B.3(i) and (ii) above need
not apply to grants approved by the Plan Administrator in an amount not to
exceed five percent (5%) of the shares authorized for grant under the Plan.

C.         Effect of Termination of Service.

1.         Except to the extent otherwise provided in an Award Agreement
evidencing an Award, the following provisions shall govern the exercise of any
options granted pursuant to the Discretionary Grant Program that are outstanding
at the time of the Optionee’s cessation of Service or death:

(i)         Any option outstanding at the time of the Optionee’s cessation of
Service for any reason shall remain exercisable for such period of time
thereafter as shall be determined by the Plan Administrator and set forth in the
documents evidencing the option, but no such option shall be exercisable after
the expiration of the option term.

(ii)       Any option held by the Optionee at the time of the Optionee’s death
and exercisable in whole or in part at that time may be subsequently exercised
by the personal representative of the Optionee’s estate or by the person or
persons to whom the option is transferred pursuant to the Optionee’s will or the
laws of inheritance or by the Optionee’s designated beneficiary or beneficiaries
of that option.





8

--------------------------------------------------------------------------------

 

 

(iii)      Should the Optionee’s Service be terminated for Cause or should the
Optionee otherwise engage in conduct constituting grounds for a termination for
Cause while holding one or more outstanding options granted under this Article
Two, then all of those options shall terminate immediately and cease to be
outstanding.

(iv)       During the applicable post-Service exercise period, the option may
not be exercised for more than the number of vested shares for which the option
is at the time exercisable; provided, however, that one or more options under
the Discretionary Grant Program may be structured so that those options continue
to vest in whole or part during the applicable post-Service exercise period.
Upon the expiration of the applicable exercise period or (if earlier) upon the
expiration of the option term, the option shall terminate and cease to be
outstanding for any shares for which the option has not been exercised.

2.         The Plan Administrator shall have complete discretion, exercisable
either at the time an option is granted or at any time while the option remains
outstanding, to:

(i)         extend the period of time for which the option is to remain
exercisable following the Optionee’s cessation of Service from the limited
exercise period otherwise in effect for that option to such greater period of
time as the Plan Administrator shall deem appropriate, but in no event beyond
the expiration of the option term;

(ii)       include an automatic extension provision whereby the specified
post-Service exercise period in effect for any option granted under this Article
Two shall automatically be extended by an additional period of time equal in
duration to any interval within the specified post-Service exercise period
during which the exercise of that option or the immediate sale of the shares
acquired under such option could not be effected in compliance with applicable
federal and state securities laws or the Corporation’s trading compliance
policies, but in no event shall such an extension result in the continuation of
such option beyond the expiration date of the term of that option, and/or

(iii)      permit the option to be exercised, during the applicable post-Service
exercise period, not only with respect to the number of vested shares of Common
Stock for which such option is exercisable at the time of the Optionee’s
cessation of Service but also with respect to one or more additional
installments in which the Optionee would have vested had the Optionee continued
in Service during a period determined by the Plan Administrator.

D.        Stockholder Rights.  The holder of an option shall have no stockholder
rights with respect to the shares of Common Stock subject to the option until
such person shall have exercised the option, paid the exercise price and become
a holder of record of the purchased shares.

E.         Repurchase Rights.   The Plan Administrator shall have the discretion
to grant options which are exercisable for unvested shares of Common
Stock.  Should the Optionee cease Service while such shares are unvested, the
Corporation shall have the right to repurchase





9

--------------------------------------------------------------------------------

 

 

any or all of those unvested shares at a price per share equal to the lower of
(i) the exercise price paid per share or (ii) the Fair Market Value per share of
Common Stock at the time of repurchase or such other repurchase pricing formula
as may be determined by the Plan Administrator.  The terms upon which such
repurchase right shall be exercisable (including the period and procedure for
exercise and the appropriate vesting schedule for the purchased shares) shall be
established by the Plan Administrator and set forth in the document evidencing
such repurchase right.

F.         Transferability of Options. The transferability of options granted
under the Plan shall be governed by the following provisions:

(i)         Incentive Options.  During the lifetime of the Optionee, Incentive
Options shall be exercisable only by the Optionee and shall not be assignable or
transferable other than by will or the laws of inheritance following the
Optionee’s death.

(ii)       Non-Statutory Options.  Non-Statutory Options shall be subject to the
same limitations on transfer as Incentive Options, except that the Plan
Administrator may structure one or more Non-Statutory Options so that the option
may be assigned in whole or in part during the Optionee’s lifetime to one or
more Family Members of the Optionee or to a trust established exclusively for
the Optionee and/or such Family Members, to the extent such assignment is in
connection with the Optionee’s estate plan or pursuant to a domestic relations
order.  The assigned portion may only be exercised by the person or persons who
acquire a proprietary interest in the option pursuant to the assignment.  The
terms applicable to the assigned portion shall be the same as those in effect
for the option immediately prior to such assignment and shall be set forth in
such documents issued to the assignee as the Plan Administrator may deem
appropriate.

(iii)      Beneficiary Designations.  Notwithstanding the foregoing, the
Optionee may designate one or more persons as the beneficiary or beneficiaries
of his or her outstanding options under this Article Two (whether Incentive
Options or Non-Statutory Options), and those options shall, in accordance with
such designation, automatically be transferred to such beneficiary or
beneficiaries upon the Optionee’s death while holding those options.  Such
beneficiary or beneficiaries shall take the transferred options subject to all
the terms and conditions of the applicable agreement evidencing each such
transferred option, including (without limitation) the limited time period
during which the option may be exercised following the Optionee’s death.

II.        INCENTIVE OPTIONS

The terms specified below shall be applicable to all Incentive Options.  Except
as modified by the provisions of this Section II, all the provisions of Articles
One, Two and Six shall be applicable to Incentive Options.  Options which are
specifically designated as Non-Statutory Options when issued under the Plan
shall not be subject to the terms of this Section II.

A.        Eligibility.  Incentive Options may only be granted to Employees.

B.         Dollar Limitation.  The aggregate Fair Market Value of the shares of
Common Stock (determined as of the respective date or dates of grant) for which
one or more options granted to any Employee under the Plan (or any other option
plan of the Corporation or





10

--------------------------------------------------------------------------------

 

 

any Parent or Subsidiary) may for the first time become exercisable as Incentive
Options during any one calendar year shall not exceed the sum of One Hundred
Thousand Dollars ($100,000).

To the extent the Employee holds two (2) or more such options which become
exercisable for the first time in the same calendar year, then for purposes of
the foregoing limitations on the exercisability of those options as Incentive
Options, such options shall be deemed to become first exercisable in that
calendar year on the basis of the chronological order in which they were
granted, except to the extent otherwise provided under applicable law or
regulation.  Any shares in excess of the amount set forth in this Section II.B
shall be treated as a Non-Statutory Option.

C.         10% Stockholder.  If any Employee to whom an Incentive Option is
granted is a 10% Stockholder, then the exercise price per share shall not be
less than one hundred ten percent (110%) of the Fair Market Value per share of
Common Stock on the Award Date, and the option term shall not exceed five (5)
years measured from the Award Date.

III.       STOCK APPRECIATION RIGHTS

A.        Authority.  The Plan Administrator shall have full power and
authority, exercisable in its sole discretion, to grant stock appreciation
rights in accordance with this Section III to selected Optionees or other
individuals eligible to receive option grants under the Discretionary Grant
Program.

B.         Types.  Two types of stock appreciation rights shall be authorized
for issuance under this Section III: (i) tandem stock appreciation rights
(“Tandem Rights”) and (ii) stand-alone stock appreciation rights (“Stand-Alone
Rights”).  The exercise price per share shall be fixed by the Plan
Administrator; provided, however, that such exercise price shall not be less
than one hundred percent (100%) of the Fair Market Value per share of Common
Stock on the Award Date.

C.         Tandem Rights.  The following terms and conditions shall govern the
grant and exercise of Tandem Rights.

1.         One or more Optionees may be granted a Tandem Right, exercisable upon
such terms and conditions as the Plan Administrator may establish, to elect
between the exercise of the underlying option for shares of Common Stock or the
surrender of that option in exchange for a distribution from the Corporation in
an amount equal to the excess of (i) the Fair Market Value (on the option
surrender date) of the number of shares of Common Stock in which the Optionee is
at the time vested under the surrendered option (or surrendered portion thereof)
over (ii) the aggregate exercise price payable for such vested shares.

2.         Any distribution to which the Optionee becomes entitled upon the
exercise of a Tandem Right may be made in (i) shares of Common Stock valued at
Fair Market Value on the option surrender date, (ii) cash or (iii) a combination
of cash and shares of Common Stock, as specified in the applicable Award
agreement.





11

--------------------------------------------------------------------------------

 

 

D.        Stand-Alone Rights.  The following terms and conditions shall govern
the grant and exercise of Stand-Alone Rights:

1.         One or more individuals eligible to participate in the Discretionary
Grant Program may be granted a Stand-Alone Right not tied to any underlying
option under this Discretionary Grant Program.  The Stand-Alone Right shall
relate to a specified number of shares of Common Stock and shall be exercisable
upon such terms and conditions as the Plan Administrator may establish.  In no
event, however, may the Stand-Alone Right have a maximum term in excess of ten
(10) years measured from the Award Date.  The provisions and limitations of
Paragraphs B.2 and B.3 of Section I of this Article Two shall also be applicable
to any Stand-Alone Right awarded under the Plan.

2.         Upon exercise of the Stand-Alone Right, the holder shall be entitled
to receive a distribution from the Corporation in an amount equal to the excess
of (i) the aggregate Fair Market Value (on the exercise date) of the shares of
Common Stock underlying the exercised right over (ii) the aggregate exercise
price in effect for those shares.

3.         The number of shares of Common Stock underlying each Stand-Alone
Right and the exercise price in effect for those shares shall be determined by
the Plan Administrator in its sole discretion at the time the Stand-Alone Right
is granted in accordance with the Plan.

4.         Stand-Alone Rights shall be subject to the same transferability
restrictions applicable to Non-Statutory Options and may not be transferred
during the holder’s lifetime, except if such assignment is in connection with
the holder’s estate plan and is to one or more Family Members of the holder or
to a trust established for the holder and/or one or more such Family Members or
pursuant to a domestic relations order covering the Stand-Alone Right as marital
property.  In addition, one or more beneficiaries may be designated for an
outstanding Stand-Alone Right in accordance with substantially the same terms
and provisions as set forth in Section I.F of this Article Two.

5.         The distribution with respect to an exercised Stand-Alone Right may
be made in (i) shares of Common Stock valued at Fair Market Value on the
exercise date, (ii) cash or (iii) a combination of cash and shares of Common
Stock, as specified in the applicable Award agreement.

6.         The holder of a Stand-Alone Right shall have no stockholder rights
with respect to the shares of Common Stock subject to the Stand-Alone Right
unless and until such person shall have exercised the Stand-Alone Right and
become a holder of record of the shares of Common Stock issued upon the exercise
of such Stand-Alone Right.

E.         Post-Service Exercise.  The provisions governing the exercise of
Tandem and Stand-Alone Rights following the cessation of the recipient’s Service
shall be substantially the same as those set forth in Section I.C.1 of this
Article Two for the options granted under the Discretionary Grant Program, and
the Plan Administrator’s discretionary authority under Section





12

--------------------------------------------------------------------------------

 

 

I.C.2 of this Article Two shall also extend to any outstanding Tandem or
Stand-Alone Appreciation Rights.

IV.       CHANGE IN CONTROL

A.        In the event of an actual Change in Control transaction, each
outstanding Award under the Discretionary Grant Program shall automatically
accelerate so that each such Award shall, immediately prior to the effective
date of that Change in Control, become exercisable as to all the shares of
Common Stock at the time subject to such Award and may be exercised as to any or
all of those shares as fully vested shares of Common Stock.  However, an
outstanding Award under the Discretionary Grant Program shall not become
exercisable on such an accelerated basis if and to the extent: (i) such Award is
to be assumed by the successor corporation (or parent thereof) or is otherwise
to continue in full force and effect pursuant to the terms of the Change in
Control transaction; provided, however, that the securities subject to such
Award following such assumption or continuation are actively traded on an
established securities exchange or (ii) such Award is to be replaced with a
substitute equivalent award of the successor corporation which (a) preserves the
spread (i.e., the amount, if any, by which the Fair Market Value of the Common
Stock subject to the Award exceeds the aggregate exercise price of the
Award)  existing at the time of the Change in Control, (b) provides for vesting
and payout of such Award as substituted in accordance with the same
exercise/vesting and payout schedule in effect for that Award, which may
include, to the extent not in violation of any law applicable to the Award, the
same consideration paid to holders of the Common Stock under the terms of the
Change in Control transaction, and (c) provides for substantially the same
degree of liquidity or marketability as the Award possessed immediately prior to
the Change in Control once vested. Notwithstanding the foregoing, any Award
outstanding under the Discretionary Grant Program on the date of such Change in
Control shall be subject to cancellation and termination, without cash payment
or other consideration due the Award holder, if the Fair Market Value per share
of Common Stock on the date of such Change in Control (or any earlier date
specified in the definitive agreement for the Change in Control transaction) is
less than the per share exercise price in effect for such Award.

B.         All outstanding repurchase rights under the Discretionary Grant
Program shall automatically terminate, and the shares of Common Stock subject to
those terminated rights shall immediately vest in full, immediately prior to the
effective date of an actual Change in Control transaction, except to the extent
those repurchase rights are to be assigned to the successor corporation (or
parent thereof) or are otherwise to continue in full force and effect pursuant
to the terms of the Change in Control transaction, in each case under the same
terms as set forth in Section IV.A(i) or (ii) of Article II above.

C.         Immediately following the consummation of the Change in Control, all
outstanding Awards under the Discretionary Grant Program shall terminate and
cease to be outstanding, except to the extent assumed by the successor
corporation (or parent thereof) or are otherwise continued in full force and
effect pursuant to the terms of the Change in Control transaction, in each case
under the same terms as set forth in Section IV.A(i) or (ii) of Article II
above.

D.        Each Award which is assumed or substituted in connection with a Change
in Control or otherwise continued in effect shall be appropriately adjusted,
immediately after such





13

--------------------------------------------------------------------------------

 

 

Change in Control, to apply to the number and class of securities (or to the
extent provided in Section IV.A(ii) of Article II above, other form of
consideration) into which the shares of Common Stock subject to that Award would
have been converted in consummation of such Change in Control had those shares
actually been outstanding at that time.  Appropriate adjustments to reflect such
Change in Control shall also be made to (i) the exercise or base  price per
share in effect under each outstanding Award, provided the aggregate exercise
price in effect for such securities shall remain the same, (ii) the maximum
number and/or class of securities available for issuance over the remaining term
of the Plan, (iii) the maximum number and/or class of securities by which the
share reserve under the Plan may increase by reason of the expiration or
termination of unexercised options or the forfeiture, reacquisition or
repurchase of shares under the Plan, (iv) the maximum number and/or class of
securities that may be issued pursuant to Incentive Options granted under the
Plan, (v) the maximum number and/or class of securities for which any one person
may be granted Common Stock-denominated Awards under the Plan per calendar year,
(vi) the number and/or class of securities or other property and the exercise
price in effect under each outstanding Award under the Discretionary Grant
Program, (vii) the number and/or class of securities or other property subject
to each outstanding Award under the Stock Issuance Program and the cash
consideration (if any) payable, (viii) the number and/or class of securities or
other property subject to each outstanding Award under the Incentive Bonus
Program denominated in shares of Common Stock, (ix) the number and/or class of
securities or other property subject to each outstanding Award under the
Automatic Grant Program, (x) the number and/or class of securities for which
Awards may subsequently be made to new and continuing non-employee Board members
under the Automatic Grant Program and (xi) the number and/or class of securities
or other property subject to the Corporation’s outstanding repurchase rights
under the Plan and the repurchase price payable. To the extent the actual
holders of the Corporation’s outstanding Common Stock receive cash consideration
for their Common Stock in consummation of the Change in Control, the successor
corporation may, in connection with the assumption, substitution or continuation
of the outstanding Awards under the Discretionary Grant Program, substitute, for
the securities underlying those Awards, one or more shares of its own common
stock with a fair market value equivalent to the cash consideration paid per
share of Common Stock in such Change in Control transaction, provided such
common stock is readily traded on an established securities exchange or market.

E.         The Plan Administrator shall have the discretionary authority to
structure one or more outstanding Awards under the Discretionary Grant Program
so that those Awards shall, immediately prior to the effective date of an actual
Change in Control transaction, become exercisable as to all the shares of Common
Stock at the time subject to those Awards and may be exercised as to any or all
of those shares as fully vested shares of Common Stock, whether or not those
Awards are to be assumed in the Change in Control transaction or otherwise
continued in effect.  In addition, the Plan Administrator shall have the
discretionary authority to structure one or more of the Corporation’s repurchase
rights under the Discretionary Grant Program so that those rights shall
terminate immediately prior to the effective date of an actual Change in Control
transaction, and the shares subject to those terminated rights shall thereupon
vest in full.

F.         The Plan Administrator shall have full power and authority to
structure one or more outstanding Awards under the Discretionary Grant Program
so that those Awards shall become exercisable as to all the shares of Common
Stock at the time subject to those Awards in the event the Optionee’s Service is
subsequently terminated by reason of an Involuntary





14

--------------------------------------------------------------------------------

 

 

Termination within a designated period before, upon or following the effective
date of any Change in Control transaction in which those Awards do not otherwise
fully accelerate.  In addition, the Plan Administrator may structure one or more
of the Corporation’s repurchase rights so that those rights shall immediately
terminate with respect to any shares held by the Optionee at the time of such
Involuntary Termination, and the shares subject to those terminated repurchase
rights shall accordingly vest in full at that time.

G.        The portion of any Incentive Option accelerated in connection with a
Change in Control shall remain exercisable as an Incentive Option only to the
extent the applicable One Hundred Thousand Dollar ($100,000) limitation is not
exceeded.  To the extent such dollar limitation is exceeded, the accelerated
portion of such option shall be exercisable as a Non-Statutory Option under the
Federal tax laws.

V.        PROHIBITION ON REPRICING PROGRAMS

The Plan Administrator shall not (i) implement any cancellation/regrant program
pursuant to which outstanding options or stock appreciation rights under the
Plan are cancelled and new options or stock appreciation rights are granted in
replacement with a lower exercise price per share, (ii) cancel outstanding
options or stock appreciation rights under the Plan with exercise prices per
share in excess of the then current Fair Market Value per share of Common Stock
for consideration payable in cash, equity securities of the Corporation or in
the form of any other Award under the Plan, except in connection with a Change
in Control transaction as provided in Section IV.A of Article II above, or (iii)
otherwise directly reduce the exercise price in effect for outstanding options
or stock appreciation rights under the Plan, without in each such instance
obtaining stockholder approval.

ARTICLE THREE

STOCK ISSUANCE PROGRAM

I.          STOCK ISSUANCE TERMS

Shares of Common Stock may be issued under the Stock Issuance Program, either as
vested or unvested shares, through direct and immediate issuances.  Each such
stock issuance shall be evidenced by a Stock Issuance Agreement which complies
with the terms specified below.  Shares of Common Stock may also be issued under
the Stock Issuance Program pursuant to performance shares or restricted stock
units which entitle the recipients to receive the shares underlying those Awards
upon the attainment of designated performance goals or the satisfaction of
specified Service requirements or upon the expiration of a designated time
period following the vesting of those Awards.

A.        Issue Price.

1.         The issue price per share shall be fixed by the Plan Administrator,
but shall not be less than one hundred percent (100%) of the Fair Market Value
per share of Common Stock on the Award Date.

 

 



15

--------------------------------------------------------------------------------

 

 

2.         Shares of Common Stock may be issued under the Stock Issuance Program
for any of the following items of consideration which the Plan Administrator may
deem appropriate in each individual instance:

(i)         cash or check made payable to the Corporation;

(ii)       past services rendered to the Corporation (or any Parent or
Subsidiary); or

(iii)      any other valid consideration under the State in which the
Corporation is at the time incorporated.

B.         Vesting Provisions.

1.         Shares of Common Stock issued under the Stock Issuance Program may,
in the discretion of the Plan Administrator, be fully and immediately vested
upon issuance as a bonus for Service rendered or may vest in one or more
installments over the Participant’s period of Service and/or upon the attainment
of specified performance objectives.  The elements of the vesting schedule
applicable to any unvested shares of Common Stock issued under the Stock
Issuance Program shall be determined by the Plan Administrator and incorporated
into the Stock Issuance Agreement.  Shares of Common Stock may also be issued
under the Stock Issuance Program pursuant to performance shares or restricted
stock units which entitle the recipients to receive the shares underlying those
Awards upon the attainment of designated performance goals or the satisfaction
of specified Service requirements or upon the expiration of a designated time
period following the vesting of those Awards, including (without limitation) a
deferred distribution date following the termination of the Participant’s
Service. Notwithstanding the foregoing, the following limitations shall apply
with respect to the vesting schedules established for the Awards made under the
Stock Issuance Program, subject to the acceleration provisions in Paragraphs B.6
and B.7 below and Section II of this Article Three:

(i)         for any such Award which is to vest on the basis of Service, the
minimum vesting period shall be one (1) year, with the rate of vesting over that
period to be determined by  the Plan Administrator; and

(ii)       for any such Award which is to vest on the basis of performance
objectives, the performance period shall have a duration of at least one year.

The foregoing minimum vesting requirements shall not be applicable under the
following circumstances:  (1) to Awards comprising no more than five percent
(5%) of the total number of shares of Common Stock issuable under the Plan; (2)
to any Awards made under the Stock Issuance Program to an individual who is at
the time of such Award serving solely in the capacity of a non-employee Board
member; provided, however, that any Award made under the Stock Issuance Program
to such non-employee Board member must have a minimum vesting period of at least
one year, with not greater than monthly pro-rated vesting over that period, or
(3) in the event of the death, Permanent Disability, Retirement or Involuntary
Termination of the holder of an Award.





16

--------------------------------------------------------------------------------

 

 

2.         The Plan Administrator shall also have the discretionary authority,
consistent with Code Section 162(m), to structure one or more Awards under the
Stock Issuance Program so that the shares of Common Stock subject to those
Awards shall vest (or vest and become issuable) upon the achievement of
pre-established corporate performance objectives based on one or more
Performance Goals and measured over the performance period specified by the Plan
Administrator at the time of the Award.

3.         Any new, substituted or additional securities or other property
(including money paid other than as a regular cash dividend) which the
Participant may have the right to receive with respect to the Participant’s
unvested shares of Common Stock by reason of any stock dividend, stock split,
recapitalization, combination of shares, exchange of shares, spin-off
transaction, extraordinary dividend or distribution or other change affecting
the outstanding Common Stock as a class without the Corporation’s receipt of
consideration shall be issued subject to (i) the same vesting and payout
requirements applicable to the Participant’s unvested shares of Common Stock and
(ii) such escrow arrangements as the Plan Administrator shall deem
appropriate.  Equitable adjustments to reflect each such transaction shall also
be made by the Plan Administrator to the repurchase price payable per share by
the Corporation for any unvested securities subject to its existing repurchase
rights under the Plan; provided the aggregate repurchase price shall in each
instance remain the same.

4.         The Participant shall have full stockholder rights with respect to
any shares of Common Stock issued to the Participant under the Stock Issuance
Program, whether or not the Participant’s interest in those shares is vested,
unless otherwise provided in the applicable Stock Issuance
Agreement.  Accordingly, the Participant shall have the right to vote such
shares and to receive any dividends paid on such shares, subject to any
applicable vesting requirements, including (without limitation) the requirement
that any dividends paid on such shares subject to performance-vesting conditions
shall be held in escrow by the Corporation and shall not vest or actually be
paid to the Award holder prior to the time those shares vest. The Participant
shall not have any stockholder rights with respect to the shares of Common Stock
subject to a performance share or restricted stock unit Award until that Award
vests and the shares of Common Stock are actually issued thereunder.  However,
dividend-equivalent units may be paid or credited, either in cash or in actual
or phantom shares of Common Stock, on outstanding performance share or
restricted stock unit Awards, subject to such terms and conditions as the Plan
Administrator may deem appropriate; provided, however, that no such
dividend-equivalent units relating to Awards subject to performance-vesting
conditions shall vest or otherwise become payable prior to the time the
underlying Award (or portion thereof to which such dividend-equivalents units
relate) vests upon the attainment of the applicable performance goals and shall
accordingly be subject to cancellation and forfeiture to the same extent as the
underlying Award.

5.         Should the Participant cease to remain in Service while holding one
or more unvested shares of Common Stock issued under the Stock Issuance Program
or should the performance objectives not be attained with respect to one or more
such unvested shares of Common Stock, then those shares shall be automatically
surrendered to the Corporation for cancellation, and the Participant shall have
no further stockholder rights





17

--------------------------------------------------------------------------------

 

 

with respect to those shares.  To the extent the surrendered shares were
previously issued to the Participant for consideration paid in cash or cash
equivalent, the Corporation shall repay to the Participant the cash
consideration paid for the surrendered shares.

6.         The Plan Administrator may in its discretion waive the surrender and
cancellation of one or more unvested shares of Common Stock which would
otherwise occur upon the cessation of the Participant’s Service or the
non-attainment of the performance objectives applicable to those shares, but
only to the extent such waiver is effected in connection with (i) the
Participant’s cessation of Service by reason of death, Permanent Disability,
Retirement or Involuntary Termination or (ii) the consummation of a Change in
Control transaction.  Any such waiver shall result in the immediate vesting of
the Participant’s interest in the shares of Common Stock as to which the waiver
applies. However, no vesting requirements tied to the attainment of performance
objectives may be waived with respect to shares which were intended at the time
of issuance to qualify as performance-based compensation under Code Section
162(m), except in the event of the Participant’s cessation of Service by reason
of death or Permanent Disability or as otherwise provided in Section II of this
Article Three.

7.         Outstanding performance shares or restricted stock units under the
Stock Issuance Program shall automatically terminate, and no shares of Common
Stock shall actually be issued in satisfaction of those Awards, if the
performance goals or Service requirements established for those Awards are not
attained or satisfied.  The Plan Administrator, however, shall have the
discretionary authority to issue vested shares of Common Stock under one or more
outstanding Awards of performance shares or restricted stock units as to which
the designated performance goals or Service requirements have not been attained
or satisfied, but only in connection with (i) the Participant’s cessation of
Service by reason of death, Permanent Disability, Retirement or Involuntary
Termination or (ii) the consummation of a Change in Control
transaction.  However, no vesting requirements tied to the attainment of
performance goals may be waived with respect to Awards which were intended, at
the time those Awards were made, to qualify as performance-based compensation
under Code Section 162(m), except in the event of the Participant’s death or
Permanent Disability or as otherwise provided in Section II of this Article
Three.

8.         The following additional requirements shall be in effect for any
performance shares awarded under this Article Three:

(i)         At the end of the performance period, the Plan Administrator shall
determine the actual level of attainment for each performance objective and the
extent to which the performance shares awarded for that period are to vest and
become payable based on the attained performance levels.

(ii)       The performance shares which so vest shall be paid as soon as
practicable following the end of the performance period, unless such payment is
to be deferred for the period specified by the Plan Administrator at the time
the performance shares are awarded or the period selected by the Participant in
accordance with the applicable requirements of Code Section 409A.





18

--------------------------------------------------------------------------------

 

 

(iii)      Performance shares may be paid in (i) cash, (ii) shares of Common
Stock or (iii) any combination of cash and shares of Common Stock, as determined
by the Plan Administrator in its sole discretion.

(iv)       Performance shares may also be structured so that the shares are
convertible into shares of Common Stock, but the rate at which each performance
share is to so convert shall be based on the attained level of performance for
each applicable performance objective.

II.        CHANGE IN CONTROL

A.        Each Award outstanding under the Stock Issuance Program on the
effective date of an actual Change in Control transaction may be (i) assumed by
the successor corporation (or parent thereof) or otherwise continued in full
force and effect pursuant to the terms of the Change in Control transaction;
provided, however, that the securities subject to such Award following the
assumption or continuation are actively traded on an established securities
exchange, or (ii) replaced with a substitute equivalent award of the successor
corporation which (a) preserves the value of the Award equal to the Fair Market
Value of the underlying shares of Common Stock at the time of the Change in
Control, (b) provides for vesting and payment of such Award as substituted in
accordance with the same vesting and payout schedules in effect for those shares
at the time of such Change in Control, which may include, to the extent not in
violation of any law applicable to the Award, the same consideration paid to
holders of the Common Stock under the terms of the Change in Control
transaction, and (c) provides for substantially the same degree of liquidity or
marketability as the Award possessed immediately prior to the Change in Control
once vested.  Except as otherwise expressly provided in the Stock Issuance
Agreement, to the extent any such Award is at the time subject to
performance-vesting requirements tied to the attainment of one or more specified
performance goals and the Plan Administrator does not at the time provide
otherwise, those performance-vesting requirements shall upon the assumption,
continuation or replacement of that Award be cancelled, and such Award shall
thereupon be converted into a Service-vesting Award, based on an assumed
attainment of the applicable performance goals at target level, that will vest
in one or more increments over the Service-vesting period in effect for that
Award immediately prior to the effective date of the Change in Control, and if
there is no explicit Service-vesting period, over the performance period in
effect for that Award immediately prior to the effective date of the Change in
Control. However, to the extent any Award outstanding under the Stock Issuance
Program on the effective date of such Change in Control transaction is not to be
so assumed, continued or replaced, that Award shall vest in full immediately
prior to the effective date of the actual Change in Control transaction, and the
shares of Common Stock underlying the portion of the Award that vests on such
accelerated basis shall be issued in accordance with the applicable Award
Agreement.

B.         Each outstanding Award under the Stock Issuance Program which is
assumed in connection with a Change in Control or otherwise continued in effect
shall be adjusted immediately after the consummation of that Change in Control
so as to apply to the number and class of securities or other property into
which the shares of Common Stock subject to that Award immediately prior to the
Change in Control would have been converted in consummation of such Change in
Control had those shares actually been outstanding at that time, and appropriate
adjustments shall also be made to the cash consideration (if any) payable per
share thereunder,





19

--------------------------------------------------------------------------------

 

 

provided the aggregate amount of such consideration shall remain the same.  To
the extent the actual holders of the Corporation’s outstanding Common Stock
receive cash consideration for their Common Stock in consummation of the Change
in Control, the successor corporation may, in connection with the assumption or
continuation of the outstanding Awards, substitute one or more shares of its own
common stock with a fair market value equivalent to the cash consideration paid
per share of Common Stock in such Change in Control transaction, provided such
common stock is readily traded on an established U.S. securities exchange or
market.

C.         The Plan Administrator shall have the discretionary authority to
structure one or more unvested Awards under the Stock Issuance Program so that
the shares of Common Stock subject to those Awards shall automatically vest (or
vest and become issuable) in whole or in part immediately prior to the effective
date of an actual Change in Control transaction or upon the subsequent
termination of the Participant’s Service by reason of an Involuntary Termination
within a designated period before, upon or following the effective date of that
Change in Control transaction. The Plan Administrator’s authority under this
Section II.C shall also extend to any Awards intended to qualify as
performance-based compensation under Code Section 162(m), even though the
automatic vesting of those Awards pursuant to this Section II.C may result in
their loss of performance-based status under Code Section 162(m).

ARTICLE FOUR

INCENTIVE BONUS PROGRAM

I.          INCENTIVE BONUS TERMS

The Plan Administrator shall have full power and authority to implement one or
more of the following incentive bonus programs under the Plan:

1.         cash bonus awards (“Cash Awards”),

2.         performance unit awards (“Performance Unit Awards”), and

3.         dividend equivalent rights (“DER Awards”).

B.         Cash Awards.  The Plan Administrator shall have the discretionary
authority under the Plan to make Cash Awards which are to vest in one or more
installments over the Participant’s continued Service with the Corporation or
upon the attainment of specified performance goals.  Each such Cash Award shall
be evidenced by one or more documents in the form approved by the Plan
Administrator; provided however, that each such document shall comply with the
terms specified below.

1.         The elements of the vesting schedule applicable to each Cash Award
shall be determined by the Plan Administrator and incorporated into the
Incentive Bonus Award Agreement.

2.         The Plan Administrator shall also have the discretionary authority,
consistent with Code Section 162(m), to structure one or more Cash Awards so
that those





20

--------------------------------------------------------------------------------

 

 

Awards shall vest upon the achievement of pre-established corporate performance
objectives based upon one or more Performance Goals.

3.         Should the Participant cease to remain in Service while holding one
or more unvested Cash Awards or should the performance objectives not be
attained with respect to one or more such Cash Awards, then those Awards shall
automatically terminate, and the Participant shall not be entitled to any cash
payment or other consideration with respect to those terminated Awards.

4.         Outstanding Cash Awards shall automatically terminate, and no cash
payment or other consideration shall be due the holders of those Awards, if the
performance goals or Service requirements established for the Awards are not
attained or satisfied. The Plan Administrator may in its discretion waive the
cancellation and termination of one or more unvested Cash Awards which would
otherwise occur upon the cessation of the Participant’s Service or the
non-attainment of the performance objectives applicable to those Awards.  Any
such waiver shall result in the immediate vesting of the Participant’s interest
in the Cash Award as to which the waiver applies.  Such waiver may be effected
at any time, whether before or after the Participant’s cessation of Service or
the attainment or non-attainment of the applicable performance
objectives.  However, no vesting requirements tied to the attainment of
performance goals may be waived with respect to awards which were intended, at
the time those awards were granted, to qualify as performance-based compensation
under Code Section 162(m), except in the event of the Participant’s death or
Permanent Disability or as otherwise provided in Section II of this Article
Four.

5.         Cash Awards which become due and payable following the attainment of
the applicable performance goals or satisfaction of the applicable Service
requirement (or the waiver of such goals or Service requirement) may be paid in
(i) cash, (ii) shares of Common Stock valued at Fair Market Value on the payment
date or (iii) a combination of cash and shares of Common Stock as the Plan
Administrator shall determine.

C.         Performance Unit Awards.  The Plan Administrator shall have the
discretionary authority to make Performance Unit Awards in accordance with the
terms of this Article Four.  Each such Performance Unit Award shall be evidenced
by one or more documents in the form approved by the Plan Administrator;
provided however, that each such document shall comply with the terms specified
below.

1.         A Performance Unit shall represent (i) the contingent right to
receive a unit with a dollar value range tied to achievement of pre-established
performance objectives based on one or more Performance Goals or (ii) a
participating interest in a special bonus pool tied to the attainment of
pre-established corporate performance objectives based on one or more
Performance Goals. The amount of the bonus pool may vary with the level at which
the applicable performance objectives are attained, and the value of each
Performance Unit which becomes due and payable upon the attained level of
performance shall be determined by dividing the amount of the resulting bonus
pool (if





21

--------------------------------------------------------------------------------

 

 

any) by the total number of Performance Units issued and outstanding at the
completion of the applicable performance period.

2.         Performance Units may also be structured to include a Service
requirement which the Participant must satisfy following the completion of the
performance period in order to vest in the Performance Units awarded with
respect to that performance period.

3.         Performance Units which become due and payable following the
attainment of the applicable performance objectives and the satisfaction of any
applicable Service requirement may be paid in (i) cash, (ii) shares of Common
Stock valued at Fair Market Value on the payment date or (iii) a combination of
cash and shares of Common Stock as the Plan Administrator shall determine.

D.        DER Awards.  The Plan Administrator shall have the discretionary
authority to make DER Awards in accordance with the terms of this Article
Four.  Each such DER Award shall be evidenced by one or more documents in the
form approved by the Plan Administrator; provided however, that each such
document shall comply with the terms specified below.

1.         The DER Awards may be made as stand-alone awards or in tandem with
other Awards made under the Plan.  Notwithstanding the foregoing, DER Awards may
not be made in tandem with Awards described in the Discretionary Grant Program
under Article Two (i.e., Incentive Options, Non-Statutory Options and stock
appreciation rights).  The term of each such DER Award shall be established by
the Plan Administrator at the time of grant, but no DER Award shall have a term
in excess of ten (10) years.

2.         Each DER shall represent the right to receive the economic equivalent
of each dividend or distribution, whether in cash, securities or other property
(other than shares of Common Stock), which is made per issued and outstanding
share of Common Stock during the term the DER remains outstanding. A special
account on the books of the Corporation shall be maintained for each Participant
to whom a DER Award is made, and that account shall be credited per DER with
each such dividend or distribution made per issued and outstanding share of
Common Stock during the term of that DER remains outstanding.

3.         Payment of the amounts credited to such book account may be made to
the Participant either concurrently with the actual dividend or distribution
made per issued and outstanding share of Common Stock or may be deferred for a
period specified by the Plan Administrator at the time the DER Award is made or
selected by the Participant in accordance with the requirements of Code Section
409A.  In no event, however, shall any DER Award made with respect to an Award
subject to performance-vesting conditions under the Stock Issuance or Incentive
Bonus Program vest or become payable prior to the vesting of that Award (or the
portion thereof to which the DER Award relates) upon the attainment of the
applicable performance goals and shall accordingly be subject to cancellation
and forfeiture to the same extent as the underlying Award.





22

--------------------------------------------------------------------------------

 

 

4.         Payment may be paid in (i) cash, (ii) shares of Common Stock or (iii)
a combination of cash and shares of Common Stock as the Plan Administrator shall
determine.  If payment is to be made in the form of Common Stock, the number of
shares of Common Stock into which the cash dividend or distribution amounts are
to be converted for purposes of the Participant’s book account may be based on
the Fair Market Value per share of Common Stock on the date of conversion, a
prior date or an average of the Fair Market Value per share of Common Stock over
a designated period, as the Plan Administrator shall determine in its sole
discretion.

5.         The Plan Administrator shall also have the discretionary authority,
consistent with Code Section 162(m), to structure one or more DER Awards so that
those Awards shall vest only after the achievement of pre-established corporate
performance objectives based upon one or more Performance Goals.

II.        CHANGE IN CONTROL

A.        The Plan Administrator shall have the discretionary authority to
structure one or more Awards under the Incentive Bonus Program so that those
Awards shall automatically vest in whole or in part immediately prior to the
effective date of an actual Change in Control transaction or upon the subsequent
termination of the Participant’s Service by reason of an Involuntary Termination
within a designated period before, upon or following the effective date of such
Change in Control. Except as otherwise expressly provided in the Incentive Bonus
Award Agreement, to the extent any such Award is, at the time of such Change in
Control, subject to performance vesting upon the attainment of one or more
performance goals and the Plan Administrator does not at that time provide
otherwise, the performance-vesting condition shall automatically be cancelled on
the effective date of such Change in Control, and such Award shall thereupon be
converted into a Service-vesting Award, based on an assumed attainment of the
applicable performance goals at target level, that will vest in one or more
installments over the Service-vesting period in effect for that Award
immediately prior to the Change in Control, and if there is no explicit
Service-vesting period, over the performance period in effect for that Award
immediately prior to the effective date of the Change in Control.

B.         The Plan Administrator’s authority under Section II.A of this Article
Four shall also extend to any performance bonus awards intended to qualify as
performance-based compensation under Code Section 162(m), even though the
automatic vesting of those awards pursuant to such Paragraph A may result in
their loss of performance-based status under Code Section 162(m).

ARTICLE FIVE

AUTOMATIC GRANT PROGRAM

I.          AWARD TERMS

A.        Automatic Grants.  The Awards to be made pursuant to the Automatic
Grant Program shall be as follows:





23

--------------------------------------------------------------------------------

 

 

1.         Each individual who is first elected or appointed as a non-employee
Board member at any time after the date of the 2016 Annual Meeting shall
automatically be granted, on the date of such initial election or appointment,
an Award in the  form of restricted stock units covering that number of shares
of Common Stock (rounded up to the next whole share) determined by dividing the
Applicable Dollar Amount by the Fair Market Value per share on such date,
provided that individual has not been in the employ of the Corporation or any
Parent or Subsidiary during the preceding twelve (12) months (the “Initial
Grant”). The Applicable Dollar Amount shall be determined by the Plan
Administrator at the time of each such grant, but in no event shall such amount
exceed Three Hundred Thousand Dollars ($300,000.00) per non-employee Board
member.

2.         On the date of each annual stockholders meeting, beginning with the
2017 Annual Meeting, each individual who is to continue to serve as a
non-employee Board member, whether or not that individual is standing for
re-election to the Board at that particular annual meeting, shall automatically
be granted an Award in the form of restricted stock units covering that number
of shares of Common Stock (rounded up to the next whole share) determined by
dividing the Applicable Annual Amount by the Fair Market Value per share on such
date (the “Annual Grant”), provided that such individual has served as a
non-employee Board member for a period of at least six (6) months.  There shall
be no limit on the number of such Annual Grants any one continuing non-employee
Board member may receive over his or her period of Board service, and
non-employee Board members who have previously been in the employ of the
Corporation (or any Parent or Subsidiary) shall be eligible to receive one or
more such Annual Grants over their period of continued Board service.  The
Applicable Annual Amount shall be determined by the Plan Administrator on or
before the date of the annual stockholders meeting at which those Annual Grants
are to be made, but in no event shall exceed Three Hundred Thousand Dollars
($300,000.00).

3.         Each restricted unit awarded under this Article Five shall entitle
the non-employee Board member to one share of Common Stock on the applicable
issuance date following the vesting of that unit.

B.         Vesting of Awards and Issuance of Shares.  Each Initial Grant and
Annual Grant made under this Article Five shall vest in full on the earlier of
(I) the first anniversary of the non-employee Board member’s completion of
continuous Board service measured from the Award Date or (II) the first annual
general meeting of the Corporation’s stockholders held after the Award Date;
provided, however, that should such non-employee Board member cease Board
service by reason of (i) death or Permanent Disability or (ii) retirement at or
after age seventy five (75), then each Initial Grant and Annual Grant made to
such individual under this Article Five and outstanding at the time of such
cessation of Board service shall immediately vest in full to the extent not
previously vested.  The shares of Common Stock underlying each Initial Grant or
Annual Grant which vests in accordance with the foregoing vesting provisions
shall be issued as they vest; provided, however, that the Plan Administrator may
allow one or more non-employee Board members to defer, in accordance with the
applicable requirements of Code Section 409A and the regulations thereunder, the
issuance of the shares beyond the vesting date to a designated date or until
cessation of Board service or an earlier Change in Control.





24

--------------------------------------------------------------------------------

 

 

C.         Dividend Equivalent Rights.  Each restricted stock unit shall include
a dividend equivalent right pursuant to which a book account shall be
established for the non-employee Board member and credited from time to time
with each dividend or distribution, whether in cash, securities or other
property (other than shares of Common Stock) which is made per issued and
outstanding share of Common Stock during the period the share of Common Stock
underlying that restricted stock unit remains unissued.  The amount credited to
the book account with respect to such restricted stock unit shall be paid to the
non-employee Board member concurrently with the issuance of the share of Common
Stock underlying that unit, subject to the Corporation’s collection of any
applicable withholding taxes, if any.

II.        CHANGE IN CONTROL

Should the non-employee Board member continue in Board service until the
effective date of an actual Change in Control transaction, then the shares of
Common Stock subject to each outstanding Initial Grant and Annual Grants made to
such Board member shall, immediately prior to the effective date of that Change
in Control transaction, vest in full and shall be issued to him or her as soon
as administratively practicable thereafter, but in no event more than fifteen
(15) business days after such effective date, except to the extent such issuance
is subject to a deferred distribution date under Code Section 409A, or shall
otherwise be converted into the right to receive the same consideration per
share of Common Stock payable to the other stockholders in the Change in Control
and distributed at the same time as such stockholder payments, subject to any
applicable deferred distribution date under Code Section 409A.





25

--------------------------------------------------------------------------------

 

 

ARTICLE SIX

MISCELLANEOUS

I.          DEFERRED COMPENSATION

A.        The Plan Administrator may, in its sole discretion, structure one or
more Awards under the Stock Issuance or Incentive Bonus Programs so that the
Participants may be provided with an election to defer the compensation
associated with those Awards for federal income tax purposes.  Any such deferral
opportunity shall comply with all applicable requirements of Code Section 409A.

B.         The Plan Administrator may implement a non-employee Board member
retainer fee deferral program under the Plan that allows the non-employee Board
members the opportunity to elect, prior to the start of each calendar year, to
convert the Board and Board committee retainer fees to be earned for that year
into restricted stock units under the Stock Issuance Program that will defer the
issuance of the shares of Common Stock that vest under those restricted stock
units to a permissible date or event under Code Section 409A.  If such program
is implemented, the Plan Administrator shall have the authority to establish
such rules and procedures as it deems appropriate for the filing of such
deferral elections and the designation of the permissible distribution events
under Code Section 409A.

C.         To the extent the Corporation maintains one or more separate
non-qualified deferred compensation arrangements which allow the participants
the opportunity to make notional investments of their deferred account balances
in shares of Common Stock, the Plan Administrator may authorize the share
reserve under the Plan to serve as the source of any shares of Common Stock that
become payable under those deferred compensation arrangements.  In such event,
the share reserve under the Plan shall be reduced on a share-for-one-share basis
for each share of Common Stock issued under the Plan in settlement of the
deferred compensation owed under those separate arrangements.

D.        To the extent there is any ambiguity as to whether any provision of
any Award made under the Plan that is deemed to constitute a deferred
compensation arrangement under Code Section 409A would otherwise contravene one
or more requirements or limitations of such Code Section 409A and the Treasury
Regulations thereunder, such provision shall be interpreted and applied in a
manner that complies with the applicable requirements of Code Section 409A and
the Treasury Regulations thereunder.

II.        TAX WITHHOLDING

A.        The Corporation’s obligation to deliver shares of Common Stock upon
the exercise, issuance or vesting of an Award under the Plan shall be subject to
the satisfaction of all applicable income and employment or other tax
withholding requirements.

B.         The Plan Administrator may, in its discretion, structure one or more
Awards so that shares of Common Stock may be used as follows to satisfy all or
part of the Withholding Taxes to which such holders of those Awards may become
subject in connection with the issuance, exercise, vesting or settlement of
those Awards:





26

--------------------------------------------------------------------------------

 

 

1.         Stock Withholding.  The Corporation may be provided with the right to
withhold, from the shares of Common Stock otherwise issuable upon the issuance,
exercise, vesting or settlement of such Award or the issuance of shares of
Common Stock thereunder, a portion of those shares with an aggregate Fair Market
Value equal to the applicable Withholding Taxes based on a rate no greater than
the maximum statutory rate in the applicable jurisdictions.  The shares of
Common Stock so withheld shall reduce the number of shares of Common Stock
authorized for issuance under the Plan

2.         Stock Delivery.  The Award holder may be provided with the right to
deliver to the Corporation, at the time of the issuance, exercise, vesting or
settlement of such Award or the issuance of shares of Common Stock thereunder,
one or more shares of Common Stock previously acquired by such individual (other
than in connection with the exercise, share issuance or share vesting triggering
the Withholding Taxes) with an aggregate Fair Market Value equal to the
percentage of the Withholding Taxes (not to exceed one hundred percent (100%))
designated by the individual.  The shares of Common Stock so delivered shall
neither reduce the number of shares of Common Stock authorized for issuance
under the Plan nor be added to the number of shares of Common Stock authorized
for issuance under the Plan.

III.       SHARE ESCROW/LEGENDS

Unvested shares of Common Stock may, in the Plan Administrator’s discretion, be
held in escrow by the Corporation until the Participant’s interest in such
shares vests or may be issued directly to the Participant with restrictive
legends on the certificates evidencing those unvested shares.

IV.       EFFECTIVE DATE AND TERM OF THE PLAN

A.        The Plan shall become effective on the Plan Effective Date. For
purposes of Section 422 of the Code, the Plan Effective Date shall be considered
to be the date that the Plan is adopted.

B.         The Plan shall serve as the successor to the Predecessor Plan, and no
further grants of Awards (which for purposes of this Section IV.B shall have the
same meaning as in the Predecessor Plan) or issuances of shares of Common Stock
shall be made under the Predecessor Plan. The implementation of the Plan shall
not affect the Awards that were outstanding under the Predecessor Plan at the
time the Plan was approved by the stockholders at the 2016 Annual Meeting, and
those Awards shall continue in full force and effect in accordance with their
terms.  The Plan shall terminate upon the earliest to occur of (i) the 10 year
anniversary of the 2016 Annual Meeting, (ii) the date on which all shares of
Common Stock available for issuance under the Plan shall have been issued as
fully vested shares or (iii) the termination of all outstanding Awards in
connection with a Change in Control.  Should the Plan terminate on the 10 year
anniversary of the 2016 Annual Meeting, then all Awards outstanding at that time
shall continue to have force and effect in accordance with the provisions of the
documents evidencing those Awards.





27

--------------------------------------------------------------------------------

 

 

V.        AMENDMENT OF THE PLAN AND AWARDS

A.        The Board or the Compensation Committee shall have complete and
exclusive power and authority to amend, alter, suspend, modify or terminate the
Plan in any or all respects; provided, however, that stockholder approval shall
be required for any amendment to the Plan which (i)  increases the number of
shares of Common Stock authorized for issuance under the Plan (other than
pursuant to Section V.F of Article One); (ii) except as provided in Section V.F
of Article One, permits options, stock appreciation rights or other equity-based
Awards encompassing rights to purchase Common Stock to be repriced, replaced, or
regranted through cancellation or exchange, or by lowering the exercise price of
a previously granted option or stock appreciation right, or the purchase price
of any other previously granted equity-based Award; (iii) expands the class of
individuals eligible to participate in the Plan; (iv) expands the types of
awards which may be made under the Plan; (v) extends the term of the Plan; or
(vi) to the extent such stockholder approval may otherwise be required under
applicable law or regulation or pursuant to the listing standards of the Stock
Exchange on which the Common Stock is at the time primarily traded. However, no
such amendment or modification shall materially adversely affect the rights and
obligations with respect to Awards at the time outstanding under the Plan unless
the Optionee or the Participant consents in writing to such amendment or
modification.

B.         Each Plan Administrator may, within the scope of its administrative
functions under the Plan, amend any Award previously granted under the Plan by
such Plan Administrator (and the Compensation Committee may amend any Award
previously granted under the Plan) without the prior written consent of the
Optionee or Participant to whom the Award was made if such amendment does not
materially adversely affect the rights and obligations of the Optionee or
Participant under the Award. Each Plan Administrator may, within the scope of
its administrative functions under the Plan, amend any Award previously granted
by such Plan Administrator (and the Compensation Committee may amend any Award
previously granted under the Plan) with the written consent of the Optionee or
Participant.

C.         The Compensation Committee shall be authorized to make minor or
administrative amendments to the Plan as well as amendments to the Plan that may
be required by law applicable to the Corporation. The Compensation Committee
shall have the discretionary authority to adopt and implement from time to time
such addenda or subplans to the Plan as it may deem necessary in order to bring
the Plan into compliance with applicable laws and regulations of any foreign
jurisdictions in which grants or awards are to be made under the Plan and/or to
obtain favorable tax treatment in those foreign jurisdictions for the
individuals to whom the grants or awards are made.

D.        Except as otherwise provided in Section IV.B of this Article Six,
Awards may be made under the Plan that involve shares of Common Stock in excess
of the number of shares then available for issuance under the Plan, provided no
shares shall actually be issued pursuant to those Awards until the number of
shares of Common Stock available for issuance under the Plan is sufficiently
increased by stockholder approval of an amendment of the Plan authorizing such
increase.





28

--------------------------------------------------------------------------------

 

 

VI.       USE OF PROCEEDS

Any cash proceeds received by the Corporation from the sale of shares of Common
Stock under the Plan shall be used for general corporate purposes.

VII.     REGULATORY APPROVALS

A.        The implementation of the Plan, the granting of any Award under the
Plan and the issuance of any shares of Common Stock in connection with the
issuance, exercise, vesting or settlement of any Award under the Plan shall be
subject to the Corporation’s procurement of all approvals and permits required
by regulatory authorities having jurisdiction over the Plan, the Awards made
under the Plan and the shares of Common Stock issuable pursuant to those Awards.

B.         No shares of Common Stock or other assets shall be issued or
delivered under the Plan unless and until there shall have been compliance with
all applicable requirements of applicable securities laws, including the filing
and effectiveness of the Form S-8 registration statement for the shares of
Common Stock issuable under the Plan, and all applicable listing requirements of
any Stock Exchange on which Common Stock is then listed for trading.

VIII.    NO EMPLOYMENT/SERVICE RIGHTS

Nothing in the Plan shall confer upon the Optionee or the Participant any right
to continue in Service for any period of specific duration or interfere with or
otherwise restrict in any way the rights of the Corporation (or any Parent or
Subsidiary employing or retaining such person) or of the Optionee or the
Participant, which rights are hereby expressly reserved by each, to terminate
such person’s Service at any time for any reason, with or without cause.

IX.       NO TRUST OR FUND CREATED

Neither the Plan nor any Award shall create or be construed to create a trust or
separate fund or any kind or a fiduciary relationship with the Corporation and
an Optionee or Participant or any other person.  Any assets set aside with
respect to an Award shall be subject to the claims of the Corporation’s general
creditors, and no person other than the Corporation shall, by virtue of an
Award, have any interest in any specific assets. In its sole discretion, the
Board or the Compensation Committee may authorize the creation of trusts or
other arrangements to meet the Corporation’s obligations to deliver shares of
Common Stock or to make payments with respect to Awards hereunder.

X.        FRACTIONAL SHARES

No fractional shares of Common Stock shall be issued or delivered pursuant to
the Plan or any Award, and the Plan Administrator shall determine whether cash,
or other securities shall be paid or transferred in lieu of any fractional
shares, or whether such fractional shares or any rights thereto shall be
cancelled, terminated, or otherwise eliminated.





29

--------------------------------------------------------------------------------

 

 

XI.       CORPORATE ACTION CONSTITUTING GRANT OF AWARDS.

Corporate action constituting a grant by the Corporation of an Award to any
Participant will be deemed completed as of the date that all necessary corporate
action has occurred and become effective, and all terms of the Award (including,
in the case of stock options, the exercise price thereof) are fixed, unless
otherwise determined by the Plan Administrator, regardless of when the
documentation evidencing the Award is communicated to, or actually received or
accepted by, the Participant. In the event that the corporate records (e.g.,
Board consents, resolutions or minutes) documenting the corporate action
constituting the grant contain terms (e.g., exercise price, vesting schedule or
number of shares) that are inconsistent with those in the Award Agreement as a
result of a clerical error in the papering of the Award Agreement, the corporate
records will control and the Participant will have no legally binding right to
the incorrect term in the Award Agreement.

XII.     COMPLIANCE WITH CODE SECTION 409A

Unless otherwise expressly provided for in an Award Agreement, or other
agreement between the Optionee or Participant and the Corporation, the Plan and
Award Agreements will be interpreted to the greatest extent possible in a manner
that makes the Plan and the Awards granted hereunder exempt from Section 409A of
the Code, to the extent that Section 409A of the Code is applicable to an Award,
and, to the extent not so exempt, in compliance with Section 409A of the Code.
If the Plan Administrator determines that any Award granted hereunder is subject
to Section 409A of the Code, the Award Agreement evidencing such Award will
incorporate the terms and conditions necessary to avoid the consequences
specified in Section 409A(a)(1) of the Code, and to the extent an Award
Agreement is silent on terms necessary for compliance, such terms are hereby
incorporated by reference into the Award Agreement. Notwithstanding anything to
the contrary in this Plan (and unless the Award Agreement specifically provides
otherwise), if the shares of Common Stock are publicly traded, and if an
Optionee or Participant holding an Award that constitutes “deferred
compensation” under Section 409A of the Code is a “specified employee” for
purposes of Section 409A of the Code and the Optionee or Participant is
otherwise subject to Section 409A of the Code, no distribution or payment of any
amount that is due because of a “separation from service” (as defined in Section
409A of the Code without regard to alternative definitions thereunder) will be
issued or paid before the date that is six (6) months following the date of such
Optionee’s or Participant’s  “separation from service” or, if earlier, the date
of the Optionee’s or Participant’s death, unless such distribution or payment
can be made in a manner that complies with Section 409A of the Code, and any
amounts so deferred will be paid in a lump sum on the day after such six (6)
month period elapses, with the balance paid thereafter on the original schedule.

XIII.    NO TAX REPRESENTATIONS

The Corporation makes no representations as to tax consequences of any
compensation or benefits provided hereunder (including, without limitation,
under Section 409A of the Code, if applicable).  An Optionee or Participant is
solely responsible for any and all income, excise or other taxes imposed on the
Optionee or Participant with respect to any and all compensation or other
benefits provided to the Optionee or Participant pursuant to an Award under the
Plan. The Corporation will have no duty or obligation to any Optionee or
Participant to advise such holder





30

--------------------------------------------------------------------------------

 

 

as to the time or manner of exercising an Award.  Furthermore, the Corporation
will have no duty or obligation to warn or otherwise advise such holder of a
pending termination or expiration of an Award or a possible period in which the
Award may not be exercised. The Corporation has no duty or obligation to, and
does not undertake to, provide tax advice or to minimize the tax consequences of
an Award to the holder of such Award. The Corporation shall be unconstrained in
its corporate activities without regard to the potential negative tax impact on
holders of Awards under the Plan.

XIV.    CLAWBACK

All Awards granted under the Plan will be subject to recoupment in accordance
with any clawback policy that the Corporation is required to adopt pursuant to
the listing standards of any national securities exchange or association on
which the Corporation’s securities are listed or as is otherwise required by the
Dodd-Frank Wall Street Reform and Consumer Protection Act or other applicable
law. In addition, the Plan Administrator may impose such other clawback,
recovery or recoupment provisions in an Award Agreement as the Plan
Administrator determines necessary or appropriate, including, but not limited
to, a reacquisition right in respect of previously acquired shares of Common
Stock or other cash or property upon the occurrence of Cause. No recovery of
compensation under such a clawback policy will be an event giving rise to a
right to resign for “good reason” or “constructive termination” (or similar
term) under any agreement with the Corporation (or a Parent or Subsidiary).

XV.      ELECTRONIC DELIVERY

Any reference herein to a “written” agreement or document will include any
agreement or document delivered electronically, filed publicly at www.sec.gov
(or any successor website thereto), or posted on the Corporation’s intranet (or
other shared electronic medium controlled by the Corporation to which the
Optionee or Participant has access).

XVI.    CHANGE IN TIME COMMITMENT.

In the event a Participant’s regular level of time commitment in the performance
of his or her services for the Corporation (or any Parent or Subsidiary) is
reduced (for example, and without limitation, if the Participant is an Employee
of the Corporation and the Employee has a change in status from a full-time
Employee to a part-time Employee or takes an extended leave of absence), or the
Participant’s role or primary responsibilities are changed to a level that, in
the Plan Administrator’s determination does not justify the Participant’s
unvested Awards, and such reduction or change occurs after the date of grant of
any Award to the Participant, the Plan Administrator has the right in its sole
discretion to (i) make a corresponding reduction in the number of shares or cash
amount subject to any portion of such Award that is scheduled to vest or become
payable after the date of such change in time commitment, and (ii) in lieu of or
in combination with such a reduction, extend the vesting or payment schedule
applicable to such Award. In the event of any such reduction, the Participant
will have no right with respect to any portion of the Award that is so reduced
or extended.  Any such action taken pursuant to this Section XVI shall not be
subject to the restrictions set forth in Section V.B of this Article Six.





31

--------------------------------------------------------------------------------

 

 

XVII.  CHOICE OF LAW

The laws of the State of Hawaii will govern all questions concerning the
construction, validity and interpretation of this Plan and Award Agreements,
without regard to that state’s conflict of laws rules.

 

 



32

--------------------------------------------------------------------------------

 

 

APPENDIX

The following definitions shall be in effect under the Plan:

A.        2016 Annual Meeting shall mean the 2016 annual general meeting of the
Matson, Inc. stockholders.

B.         Automatic Grant Program shall mean the automatic grant program in
effect for non-employee Board members under Article Five of the Plan.

C.         Award shall mean any of the following awards authorized for issuance
or grant under the Plan: stock options, stock appreciation rights, direct stock
issuances, restricted stock or restricted stock unit awards, performance shares,
performance units, dividend-equivalent rights and cash incentive awards.

D.        Award Date shall mean the date on which an Award is granted by the
Plan Administrator, which shall generally be the date on which the Plan
Administrator takes action to grant the Award or a later date specified by the
Plan Administrator when taking such action.

E.         Award Agreement shall mean the written agreement(s) between the
Corporation and the Optionee or Participant evidencing a particular Award made
to that individual under the Plan, as such agreement(s) may be in effect from
time to time.

F.         Board shall mean the Corporation’s Board of Directors.

G.        Cause shall, with respect to each Award made under the Plan, be
defined in accordance with the following provisions:

−          Cause shall have the meaning assigned to such term in the Award
Agreement for the particular Award or in any other agreement incorporated by
reference into the Award Agreement for purposes of defining such term.

−          In the absence of any other Cause definition in the Award Agreement
for a particular Award (or in any other agreement incorporated by reference into
the Award Agreement), an individual’s termination of Service shall be deemed to
be for Cause if such termination occurs by reason of his or her commission of
any act of fraud, embezzlement or dishonesty, any unauthorized use or disclosure
by such person of confidential information or trade secrets of the Corporation
(or any Parent or Subsidiary), or any other intentional misconduct by such
person adversely affecting the business or affairs of the Corporation (or any
Parent or Subsidiary) in a material manner.  The foregoing definition shall not
in any way preclude or restrict the right of the Corporation (or any Parent or
Subsidiary) to discharge or dismiss Participant or any other person in the
Service of the Corporation (or any Parent or Subsidiary) for any other acts or
omissions, but such other acts or omissions shall not be deemed for purpose of
the Plan to constitute grounds for termination for Cause.

 

 



A-1

--------------------------------------------------------------------------------

 

 

H.        Change in Control shall, with respect to each Award made under the
Plan, be defined in accordance with the following provisions:

−          Change in Control shall mean a change in ownership or control of the
Corporation effected through any of the following transactions:

(i)         a merger, consolidation or other reorganization approved by the
Corporation’s stockholders, unless securities representing more than fifty
percent (50%) of the total combined voting power of the voting securities of the
successor corporation are immediately thereafter beneficially owned, directly or
indirectly and in substantially the same proportion, by the persons who
beneficially owned the Corporation’s outstanding voting securities immediately
prior to such transaction or series of related transactions,

(ii)       a sale, transfer or other disposition of all or substantially all of
the Corporation’s assets or business,

(iii)      the closing of any transaction or series of related transactions
pursuant to which any person or any group of persons comprising a “group” within
the meaning of Rule 13d-5(b)(1) of the 1934 Act (other than the Corporation or a
person that, prior to such transaction or series of related transactions,
directly or indirectly controls, is controlled by or is under common control
with, the Corporation) acquires directly or indirectly (whether as a result of a
single acquisition or by reason of one or more acquisitions) beneficial
ownership (within the meaning of Rule 13d-3 of the 1934 Act) of securities
possessing (or convertible into or exercisable for securities possessing)
thirty-five percent (35%) of the total combined voting power of the
Corporation’s securities (as measured in terms of the power to vote with respect
to the election of Board members) outstanding immediately after the consummation
of such transaction or series of related transactions, whether such transaction
involves a direct issuance from the Corporation or the acquisition of
outstanding securities held by one or more of the Corporation’s existing
stockholders, or

(iv)       a change in the composition of the Board over a period of twelve (12)
consecutive months or less such that a majority of the Board members ceases, by
reason of one or more contested elections for Board membership, to be comprised
of individuals who either (A) have been Board members continuously since the
beginning of such period or (B) have been elected or nominated for election as
Board members during such period by at least a majority of the Board members
described in clause (A) who were still in office at the time the Board approved
such election or nomination.

I.          Code shall mean the Internal Revenue Code of 1986, as amended.

J.          Common Stock shall mean the Corporation’s common stock.

K.        Compensation Committee shall mean the Compensation Committee of the
Board comprised of two (2) or more Independent Directors.

\

 



A-2

--------------------------------------------------------------------------------

 

 

L.         Consultant shall mean a natural person who provides bona fide
services to the Corporation, other than as an Employee or director, provided
that such services are not in connection with the offer or sale of securities in
a capital raising transaction and do not promote or maintain a market for the
Corporation’s securities.

M.        Corporation shall mean Matson, Inc., a Hawaii corporation, and any
subsequent corporate successor to all or substantially all of the assets or
voting stock of Matson, Inc. which has by appropriate action assumed the Plan.

N.        Discretionary Grant Program shall mean the discretionary grant program
in effect under Article Two of the Plan pursuant to which stock options and
stock appreciation rights may be granted to one or more eligible individuals.

O.        Employee shall mean an individual who is in the employ of the
Corporation (or any Parent or Subsidiary, whether now existing or subsequently
established), subject to the control and direction of the employer entity as to
both the work to be performed and the manner and method of performance.

P.         Exercise Date shall mean the date on which the Corporation shall have
received written notice of the option exercise.

Q.        Fair Market Value per share of Common Stock on any relevant date shall
be the closing selling price per share of Common Stock at the close of regular
hours trading (i.e., before after-hours trading begins) on the date in question
on the Stock Exchange serving as the primary market for the Common Stock, as
such price is reported by the National Association of Securities Dealers (if
primarily traded on the Nasdaq Global Select Market) or as officially quoted in
the composite tape of transactions on any other Stock Exchange on which the
Common Stock is then primarily traded.  If there is no closing selling price for
the Common Stock on the date in question, then the Fair Market Value shall be
the closing selling price on the last preceding date for which such quotation
exists.  In the absence of such markets for the Common Stock, the Fair Market
Value will be determined by the Plan Administrator in good faith and in a manner
that complies with Sections 409A and 422 of the Code.

R.         Family Member means, with respect to a particular Optionee or
Participant, any child, stepchild, grandchild, parent, stepparent, grandparent,
spouse, former spouse, sibling, niece, nephew, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law or sister-in-law.

S.         Good Reason shall, with respect to each Award made under the Plan, be
defined in accordance with the following provisions:

−          Good Reason shall have the meaning assigned to such term in the Award
Agreement for the particular Award or in any other agreement incorporated by
reference into the Award Agreement for purposes of defining such term.

−          In the absence of any other Good Reason definition in the Award
Agreement (or in any other agreement incorporated by reference into the Award
Agreement), Good Reason shall mean an individual’s voluntary resignation
following the





A-3

--------------------------------------------------------------------------------

 

 

occurrence of any of the following events effected without such individual’s
consent: (A) a change in his or her position with the Corporation (or any Parent
or Subsidiary) which materially reduces his or her duties and responsibilities
or the level of management to which he or she reports, (B) a reduction in his or
her level of compensation (including base salary and target bonus under any
corporate-performance based bonus or incentive programs) by more than ten
percent (10%) or (C) a relocation of such individual’s place of employment by
more than fifty (50) miles or (D) the failure by the Corporation to continue in
effect any stock option or other equity-based plan in which such individual is
participating, or in which such individual is entitled to participate,
immediately prior to a Change in Control of the Corporation, unless an equitable
arrangement (embodied in an ongoing substitute or alternative plan) has been
made with respect to such plan; or the failure by the Corporation to continue
such individual’s participation therein (or in such substitute or alternative
plan) on a substantially equivalent basis, both in terms of the amount or timing
of payment of benefits provided and the level of such individual’s participation
relative to other participants, as existed immediately prior to the Change in
Control of the Corporation.

T.         Incentive Bonus Program shall mean the incentive bonus program in
effect under Article Four of the Plan.

U.        Incentive Option shall mean an option which satisfies the requirements
of Code Section 422.

V.        Independent Director shall mean any director who: (i) satisfies all
criteria to be a “non-employee director” within the meaning of Rule 16b-3
promulgated by the SEC); (b) satisfies all criteria for independence of a
compensation committee member established by the SEC and the New York Stock
Exchange; and (c) meets the definition of “outside director” under Section
162(m) of the Code.

W.        Involuntary Termination shall mean the termination of the Service of
any individual which occurs by reason of:

(i)         such individual’s involuntary dismissal or discharge by the
Corporation (or any Parent or Subsidiary) for reasons other than for Cause, or

(ii)       such individual’s voluntary resignation for Good Reason.

X.        1934 Act shall mean the Securities Exchange Act of 1934, as amended.

Y.        Non-Statutory Option shall mean an option not intended to satisfy the
requirements of Code Section 422.

Z.         Optionee shall mean any person to whom an option is granted under the
Discretionary Grant or Automatic Grant Program.

AA.      Parent shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations ending with the Corporation, provided each
corporation in the unbroken chain (other than the Corporation) owns, at the time
of the determination, stock





A-4

--------------------------------------------------------------------------------

 

 

possessing fifty percent (50%) or more of the total combined voting power of all
classes of stock in one of the other corporations in such chain.

BB.      Participant shall mean any person who is issued (i) shares of Common
Stock, restricted stock units, performance shares, performance units or other
stock-based awards under the Stock Issuance Program or Automatic Grant Program
or (ii) an incentive bonus award under the Incentive Bonus Program.  The term
“Participant” may also include an Optionee, as the context may require or as the
Plan Administrator may determine.

CC.      Permanent Disability or Permanently Disabled shall mean the inability
of the Optionee or the Participant to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment expected
to result in death or to be of continuous duration of twelve (12) months or
more.  However, solely for purposes of the Automatic Grant Program, Permanent
Disability or Permanently Disabled shall mean the inability of the non-employee
Board member to perform his or her usual duties as a Board member by reason of
any medically determinable physical or mental impairment expected to result in
death or to be of continuous duration of twelve (12) months or more.

DD.      Performance Goals shall mean any of the following performance criteria,
either individually, alternatively or in any combination, and measured either
annually or otherwise, including cumulatively over a period of years, on an
absolute basis or relative to a pre-established target, compared to previous
results or to a designated comparison group, in each case as specified by the
Plan Administrator in the Award Agreement, upon which the vesting of one or more
Awards under the Plan may be based: (i) cash flow; (ii) earnings  (including
gross margin, earnings before interest and taxes, earnings before taxes,
earnings before interest, taxes, depreciation, amortization and charges for
stock-based compensation, earnings before interest, taxes, depreciation and
amortization, and net earnings); (iii) earnings per share; (iv) growth in
earnings or earnings per share; (v) stock price; (vi) return on equity or
average stockholder equity; (vii) total stockholder return or growth in total
stockholder return either directly or in relation to a comparative group;
(viii) return on capital; (ix) return on assets or net assets; (x) invested
capital, required rate of return on capital or return on invested capital;
(xi) revenue, growth in revenue or return on sales; (xii) income or net income;
(xiii) operating income, net operating income or net operating income after tax;
(xiv) operating profit or net operating profit; (xv) operating margin;
(xvi) return on operating revenue or return on operating profit;
(xvii) collections and recoveries; (xviii) property purchases, sales,
investments and construction goals; (xix) application approvals; (xx) litigation
and regulatory resolution goals; (xxi) occupancy or occupancy rates; (xxii)
leases, contracts or financings, including renewals; (xxiii) overhead, savings,
G&A and other expense control goals; (xxiv) budget comparisons; (xxv) growth in
stockholder value relative to the growth of the S&P 400 or S&P 400 Index, the
S&P Global Industry Classification Standards (“GICS”) or GICS Index, or another
peer group or peer group index; (xxvi) credit rating; (xxvii) development and
implementation of strategic plans and/or organizational restructuring goals;
(xxviii) development and implementation of risk and crisis management programs;
(xxix) improvement in workforce diversity; (xxx) net cost per ton; (xxxi) price
per container or average price of container; (xxxii) voyage days or vessel
scheduling; (xxxiii) lift volume per container, volume per container, number of
units or size of units; (xxxiv) compliance requirements and compliance relief;
(xxxv) safety goals; (xxxvi) productivity goals; (xxxvii) workforce management
and succession planning goals; (xxxviii) economic value added (including typical
adjustments consistently applied from generally





A-5

--------------------------------------------------------------------------------

 

 

accepted accounting principles required to determine economic value added
performance measures); (xxxix) measures of  customer satisfaction, employee
satisfaction or staff development; (xl) development or marketing collaborations,
formations of joint ventures or partnerships or the completion of other similar
transactions intended to enhance the Corporation’s revenue or profitability or
enhance its customer base; (xli) merger and acquisitions; and (xlii) other
similar criteria consistent with the foregoing.  For any Award that is not
intended to qualify as performance-based compensation under Code Section 162(m),
the term “Performance Goal” may also include any other performance objective or
metric selected by the Plan Administrator.

In addition, such performance criteria may be based upon the attainment of
specified levels of the Corporation’s performance under one or more of the
measures described above relative to the performance of other entities and may
also be based on the performance of any of the Corporation’s business units or
divisions or any Parent or Subsidiary.

Each applicable Performance Goal may include a minimum threshold level of
performance below which no Award will be earned, levels of performance at which
specified portions of an Award will be earned and a maximum level of performance
at which an Award will be fully earned. Performance Goals for financial
performance criteria may be determined on either a GAAP or non-GAAP
basis.  Unless specified otherwise by the Plan Administrator (i) in the Award
Agreement at the time the Award is granted or (ii) in such other document
setting forth the Performance Goals at the time the Performance Goals are
established or unless taken into consideration in the projections, business
plans, operating budgets or other materials used by the Plan Administrator in
establishing the Performance Goals, the Plan Administrator will appropriately
make adjustments in the method of calculating the attainment of Performance
Goals for a performance period as follows: (1) to exclude restructuring and/or
other nonrecurring charges; (2) to exclude exchange rate effects; (3) to exclude
the effects of changes to generally accepted accounting principles; (4) to
exclude the effects of any statutory adjustments to corporate tax rates; (5) to
exclude the effects of acquisitions, dispositions or joint ventures; (6) to
assume that any business divested by the Corporation achieved performance
objectives at targeted levels during the balance of a Performance Period
following such divestiture; (7) to exclude the effect of any change in the
outstanding shares of common stock of the Corporation by reason of any stock
dividend or split, stock repurchase, reorganization, recapitalization, merger,
consolidation, spin-off, combination or exchange of shares or other similar
corporate change, or any distributions to common stockholders other than regular
cash dividends; (8) to exclude the effects of stock based compensation and the
award of bonuses under the Corporation’s bonus plans; (9) to exclude costs
incurred in connection with potential acquisitions or divestitures that are
required to be expensed under generally accepted accounting principles; (10) to
exclude the goodwill and intangible asset impairment charges that are required
to be recorded under generally accepted accounting principles and (11) to
exclude the effect of any other unusual, non-recurring gain or loss or other
extraordinary item. In addition, the Plan Administrator retains the authority
(i) to exercise its discretion to reduce or eliminate the compensation or
economic benefit due upon attainment of Performance Goals with respect to
cash-based Awards, and (ii) to establish the manner of calculating achievement
of the Performance Goals selected to be used for any performance
period.  Partial achievement of the specified criteria may result in the payment
or vesting corresponding to the degree of achievement as specified in the Award
Agreement.





A-6

--------------------------------------------------------------------------------

 

 

For any Award which is intended to be treated as performance-based compensation
under Code Section 162(m), references to the “Plan Administrator” shall mean the
Compensation Committee.

EE.      Plan shall mean the Matson, Inc. 2016 Incentive Compensation Plan, as
amended from time to time.

FF.       Plan Administrator shall mean the particular person, whether the
Compensation Committee (or subcommittee thereof), the Board or otherwise, which
is authorized to administer the Discretionary Grant, Automatic Grant, Stock
Issuance and/or Incentive Bonus Programs with respect to one or more classes of
eligible persons, to the extent such entity is carrying out its administrative
functions under the Plan with respect to the persons under its jurisdiction.

GG.      Plan Effective Date shall mean the [April   , 2016] date, which is the
first day following the date on which the Plan was approved by the Matson, Inc.
stockholders at the 2016 Annual Meeting.

HH.      Predecessor Plan shall mean the Matson, Inc. 2007 Incentive
Compensation Plan.

II.         Retirement shall mean (i) the Participant’s termination of Service
on or after attainment of age sixty-five (65) or (ii) the Participant’s early
retirement, with the prior approval of the Corporation (or Parent or Subsidiary
employing Participant), on or after attainment of age fifty-five (55) and
completion of at least five (5) years of Service.

JJ.        Service shall mean the performance of services for the Corporation
(or any Parent or Subsidiary, whether now existing or subsequently established)
by a person in the capacity of an Employee, a non-employee member of a board of
directors (including the Board), or a Consultant, except to the extent otherwise
specifically provided in the documents evidencing the option grant or stock
issuance.  For purposes of the Plan, an Optionee or Participant shall be deemed
to cease Service immediately upon the occurrence of either of the following
events: (i) the Optionee or Participant no longer performs services in any of
the foregoing capacities for the Corporation or any Parent or Subsidiary or (ii)
the entity for which the Optionee or Participant is performing such services
ceases to remain a Parent or Subsidiary of the Corporation, even though the
Optionee or Participant may subsequently continue to perform services for that
entity.  Service shall not be deemed to cease during a period of military leave,
sick leave or other personal leave approved by the Plan Administrator; provided,
however, that should such leave of absence exceed three (3) months, then for
purposes of determining the period within which an Incentive Option may be
exercised as such under the federal tax laws, the Optionee’s Service shall be
deemed to cease on the first day immediately following the expiration of such
three (3)-month period, unless Optionee is provided with the right to return to
Service following such leave either by statute or by written contract.  Except
to the extent otherwise required by law or expressly authorized by the Plan
Administrator or by the Corporation’s written policy on leaves of absence, no
Service credit shall be given for vesting purposes for any period the Optionee
or Participant is on a leave of absence.





A-7

--------------------------------------------------------------------------------

 

 

KK.      Stock Exchange shall mean the New York Stock Exchange, the Nasdaq
Global Select Market or any other established stock exchange on which the Common
Stock may be actively traded.

LL.      Stock Issuance Agreement shall mean the agreement entered into by the
Corporation and the Participant at the time of issuance of shares of Common
Stock under the Stock Issuance Program.

MM.    Stock Issuance Program shall mean the stock issuance program in effect
under Article Three of the Plan.

NN.      Subsidiary shall mean any corporation (other than the Corporation) in
an unbroken chain of corporations beginning with the Corporation, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.  The term Subsidiary shall also include any
wholly-owned limited liability company within the applicable chain of
subsidiaries that is a disregarded entity for U.S. federal income tax purposes.

OO.      10% Stockholder shall mean the owner of stock (as determined under Code
Section 424(d)) possessing more than ten percent (10%) of the total combined
voting power of all classes of stock of the Corporation (or any Parent or
Subsidiary).

PP.       Withholding Taxes shall mean the applicable federal and state income
and employment or any other withholding taxes to which the holder of an Award
under the Plan may become subject in connection with the issuance, exercise,
vesting or settlement of that Award or the issuance of shares of Common Stock
thereunder.

* * * * *

A-8

--------------------------------------------------------------------------------